 


109 HR 4137 IH: Better Screening Test for Women Act
U.S. House of Representatives
2005-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4137 
IN THE HOUSE OF REPRESENTATIVES 
 
October 25, 2005 
Mrs. Lowey introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To authorize additional appropriations to the National Institutes of Health for research on the early detection of and the reduction of mortality rates attributed to breast cancer. 
 
 
1.Short titleThis Act may be cited as the Better Screening Test for Women Act. 
2.Authorization of appropriations for research on breast cancer by the National Institutes of HealthSection 417B(b)(1) of the Public Health Service Act (42 U.S.C. 285a–8(b)(1)) is amended by adding at the end the following: 
 
(C)For the purpose of conducting and supporting clinical research and related activities under section 417(c)(1)(B) concerning early detection and screening methods for breast cancer, there are authorized to be appropriated $55,000,000 for each of fiscal years 2006 through 2010. Such authorization of appropriations is in addition to any other authorization of appropriations that is available for such purpose. 
(D)For the purpose of conducting and supporting research and data collection regarding the link between early detection of breast cancer and reduction of mortality rates attributed to breast cancer, there are authorized to be appropriated $5,000,000 for each of fiscal years 2006 through 2010. Such authorization of appropriations is in addition to any other authorization of appropriations that is available for such purpose.. 
 
